Beckworti-i, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of battery-operated horns similar in all material respects to those the subject of S. Hitler & Co. et al. v. United States (59 Cust. Ct. 79, C.D. 3082) and that the items of merchandise marked “C” covered by the foregoing protests consist of rubber bulb horns similar in all material respects to those the subject of Sherwin International, Inc. v. United States (54 Cust. Ct. 466, Abstract 69382), the claims of the plaintiffs were sustained.